Citation Nr: 0701474	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from June 1954 to June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a low back disability.

The veteran testified before the undersigned Veterans Law 
Judge via video conference in August 2005.  A transcript of 
the hearing is associated with the claims file.  In January 
2006, the Board remanded the claim for further development.  
Additional evidentiary development has been conducted, and 
the claim is now properly before the Board for final 
appellate review.


FINDING OF FACT

The competent and probative evidence of record is in 
approximate balance as to whether the veteran's current low 
back disability is related to his military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that his current low back disability was incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

II.  Facts, Law, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The veteran asserts that service connection for a low back 
disability should be granted because it had its onset during 
military service.  Specifically, the veteran relates his 
current low back disability to an incident during basic 
training in approximately September 1954, when he was doing 
exercises and had an episode of low back pain.  After 
carefully reviewing the evidence of record, the Board finds 
the evidence is in approximate balance as to whether his 
current low back disability is related to military service.  

Review of the record shows the veteran is currently diagnosed 
with posterior and lateral spinal fusion from L4 (the 4th 
lumbar vertebra) through the sacrum, with persistent back 
pain and limited motion without neurologic defects, status 
post lumbar spine surgery.  See February 2006 VA examination 
report.  Therefore, the remaining issue is whether the 
veteran has established a nexus between the current 
disability and his military service.  

At his August 2005 videoconference hearing, the veteran 
testified that the low back pain he experienced during basic 
training knocked the wind out of him and caused him to pass 
out.  The veteran stated that, when he woke up, he was in the 
Brooke Army Hospital.  He stated he was in the hospital for 
two to three days, after which he was put on light duty for 
30 days and completed basic training.  He stated he continued 
to have spasms and other problems with his back, and received 
treatment numerous times, including during the remainder of 
his active duty at Fort Bragg, North Carolina.  

More detailed description of his in-service complaints 
appears in a statement dated July 16, 2001, in which the 
veteran said he experienced episodes of increasing back pain 
and spasms during rigorous exercise during basic training, 
culminating in his falling out by the road and being taken to 
the hospital.  He said he then learned to hold his posture in 
a certain way to avoid recurrences.  He opted into the 
Veterinary Corps and served the remainder of his service as a 
Meat and Food Inspector, obtaining pain pills on occasion but 
avoiding the hospital.  He said that after service he had a 
career as a Mechanical Design Craftsman, and could bear the 
back problem because he spent his time sitting at the 
drafting board.  Chiropractors helped relieve some of the 
pain, but it did not go away, and finally in 1974 he sought 
medical help, resulting in his first surgery.

Initially, the Board notes the veteran's report of injury and 
treatment during service cannot be verified as his service 
medical records (SMRs) are not included in the evidentiary 
record.  The veteran's service has been characterized by the 
National Personnel Records Center (NPRC) as being "fire-
related", which means that, based upon the veteran's periods 
of service, it is presumed that his SMRs were destroyed by an 
accidental fire at the NPRC in St. Louis, Missouri, in July 
1973.  As a result, with the records unavailable, the Board 
is sensitive to our heightened obligation to explain our 
dispositive findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The first time the veteran is shown to have a low back 
disability in the evidence of record is in January 1974.  At 
that time, he was admitted to a community hospital for 
complaints of low back pain, with pain radiating into both 
legs.  The veteran's intake history reported at that time 
indicated that those symptoms had been present since 1956.  
An X-ray of his lumbar spine revealed rotary scoliosis and 
herniated lumbar discs.  Later that month, he underwent a 
lumbar laminectomy to remove intervertebral discs at L4-L5 
and L5-S1.  The veteran stayed in the hospital for 
approximately two weeks, and his diagnosis at discharge was 
lumbar disc disease.  A September 1980 X-ray revealed that he 
had degenerative disc disease of the lumbar spine, with 
moderate hypertrophic changes.  The veteran underwent another 
lumbar laminectomy in October 1980, after which the diagnosis 
of lumbar disc disease was continued.  Subsequent private and 
VA medical records, dated from November 1993 to November 
2002, reflect that the veteran continued to complain of low 
back pain.  

As noted, the veteran was diagnosed with posterior and 
lateral spinal fusion at a February 2006 VA examination.  
After reviewing the claims file and examining the veteran, 
the VA examiner opined that the veteran's current low back 
disability is due to his advancing age and age-related 
osteoarthritis, and further inicated that his disability 
would be as it is today "even after" his military service.  
In support of his conclusion, the VA examiner noted that an 
individual's experiencing episodes of back pain during basic 
training is a common finding and is not, on its own, 
indicative of any spinal disability requiring surgery, such 
as was subsequently performed on the veteran many years 
later.  The examiner also stated that the vigorous exercise 
activity during service might be expected to have caused some 
mild straining of a temporary nature, but that the veteran's 
present disability is secondary to the post-service disc 
abnormalities at the L4-5 and L5-S1 levels, which were 
associated with radicular pain into the legs and required 
surgery to remedy.

Although the February 2006 VA examiner's opinion is 
considered to be competent evidence, the Board finds this 
evidence to be of lessened probative value because, in the 
Board's view, it is internally inconsistent.  As noted above, 
the VA examiner stated that the veteran's current low back 
disability is due to advanced age and osteoarthritis.  
However, the examiner also stated that the veteran's 
disability would be as it is today "even after" his 
military service.  It is unclear from the VA examiner's 
conclusion and explanation how the veteran's disability could 
be due to advanced age and osteoarthritis and be the same as 
it was fifty years ago, when he was separated from service at 
the age of 24, or even twenty years ago, when he was 
diagnosed with degenerative disc disease at the age of 58.  
The Board again notes that the veteran's SMRs are not of 
record and, thus, the VA examiner's opinion is based upon the 
premise that, during service, the veteran only had low back 
pain as opposed to a specific injury or disability that could 
be related to his current diagnosis.  However, as discussed 
below, the Board finds there is credible evidence that the 
veteran suffered an injury to his low back during service.  
Therefore, the Board finds the February 2006 VA examiner's 
opinion to be of lessened probative value as to whether the 
veteran's current diagnosis is related to his period of 
active service.  

As noted above, the veteran testified at the August 2005 
videoconference hearing that he injured his low back during 
service and received treatment for the injury immediately 
after the injury and throughout the remainder of his active 
duty.  The Board finds the veteran's testimony to be 
credible, as it is supported by other evidence included in 
the claims file; specifically, letters written by the veteran 
and his wife, postmarked during the period from July to 
September 1954, which refer to a back injury the veteran had 
sustained in service.  

Generally, the letters indicate that the veteran was 
experiencing problems with his back, for which he had been 
hospitalized and was receiving treatment.  A letter written 
by the veteran, postmarked September 5, 1954, states that his 
back was feeling better but was still sore and stiff.  The 
letter also stated that he went to the doctor and was told 
that his right leg was one-half inch longer than his left 
leg, which was causing his back problems.  Additional letters 
written by the veteran, postmarked September 13 and 15, 1954, 
refer to the treatment he received for his low back injury, 
including heat treatments and a 1/4-inch lift on his left shoe, 
and also refer to the veteran being placed on limited duty.  
In the absence of the veteran's SMRs, the Board finds highly 
probative that the letters refer to a low back injury for 
which the veteran was hospitalized and received treatment, 
and contain valid United States Postal Service postmarks 
showing that the letters were mailed around the time the 
veteran testified the injury to his low back occurred.  

While no medical professional has attributed the veteran's 
current diagnosis to service, the Board notes that, without 
the veteran's service medical records, no medical 
professional would be able to provide a competent nexus 
opinion without resorting to speculation.  We do note that 
the veteran has been consistent in his contentions throughout 
his claim and appeal, and we have no reason to doubt his 
credibility.  Therefore, with full consideration of the 
absence of service medical records due to no fault of the 
veteran, the Board finds that the evidence is in approximate 
balance as to whether his current low back disability is 
related to an injury to his low back that was incurred during 
military service.  For the veteran to be successful in his 
claim, he needs to show only that it is at least as likely as 
not that his current disability had its onset in service.  
See 38 U.S.C.A. § 5107(b).  Here, we believe that standard 
has been met.  

In this context, the Board notes that, although there is no 
evidence of a low back disability until 1974, we find 
probative that the veteran presented to the hospital in 
January 1974 with a low back problem (herniated lumbar discs) 
that required immediate surgery, suggesting the veteran's 
disability had progressed substantially before he sought 
treatment.  In addition, the January 1974 private medical 
record reflects the veteran reported having low back pain 
since 1956.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (the veteran, as a layperson, is competent to provide 
evidence of symptomatology).  In making the above 
determination, the Board notes we are not making an 
independent medical determination; rather, we are weighing 
the evidence of record and making a determination as to the 
probative value of such evidence, as is our responsibility.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the veteran.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for a 
low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for a low back disability 
is granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


